        Case 1:20-cv-02799-SDG Document 1 Filed 07/02/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KENDRIC SHIWAN GLAZE,                      )
                                           )
       Plaintiff,                          )        CIVIL ACTION FILE
                                           )        NO.
v.                                         )
                                           )
CARROLL FULMER LOGISTICS                   )
CORPORATION, WILLIAM                       )
RUSSELL HOLLOWAY, and                      )
PROTECTIVE INSURANCE                       )
COMPANY,                                   )
                                           )
       Defendants.                         )

                            NOTICE OF REMOVAL

      COME NOW defendants Carroll Fulmer Logistics Corporation ("Carroll

Fulmer") and Protective Insurance Company ("Protective") and, pursuant to

28 U.S.C. §§ 1332, 1441, and 1446, file this notice of removal within the time

prescribed by law, showing the Court as follows:

                                      1.

      On June 5, 2020, plaintiff filed a complaint in the State Court of Gwinnett

County, Georgia, Civil Action No. 20-C-03326-S1, which county is within the

Atlanta Division of the Northern District of Georgia.
         Case 1:20-cv-02799-SDG Document 1 Filed 07/02/20 Page 2 of 6




                                        2.

      Carroll Fulmer and Protective have not yet been served and, upon information

and belief, no other defendant has been served.

                                        3.

      This notice of removal is filed within the time period prescribed by 28 U.S.C.

§ 1446(b).

                                        4.

      A true and correct copy of all process, pleadings, and orders filed in

connection with this action is attached hereto as Exhibit A. Defendants have no

knowledge of any other process, pleadings, or orders filed or served in connection

with this action, other than those attached hereto.

                                        5.

      This Court has original jurisdiction over the above-referenced case under

28 U.S.C. § 1332.

                                        6.

      There is complete diversity among the parties.

                                        7.

      Plaintiff is a citizen of Georgia. (Compl. ¶ 2.)




                                         -2-
         Case 1:20-cv-02799-SDG Document 1 Filed 07/02/20 Page 3 of 6




                                       8.

      Carroll Fulmer is a Nevada corporation with its principal place of business at

8340 American Way, Groveland, Florida 34736. Accordingly, it is a citizen of Nevada

and Florida for purposes of diversity jurisdiction. (See Compl. ¶ 3.) 28 U.S.C. §

1332(c)(1).

                                       9.

      Defendant William Russell Holloway is a citizen of Florida. (Compl. ¶ 7.)

                                       10.

      Protective is an Indiana corporation with its principal place of business in

Indiana. (Compl. ¶ 8.) Accordingly, it is a citizen of Indiana for diversity purposes.

28 U.S.C. § 1332(c)(1).

                                         11.

      Defendants make a plausible allegation that plaintiff is seeking recovery in an

amount in excess of $75,000, exclusive of interest and costs. Dart Cherokee Basin

Operating Co. v. Owens, 574 U.S. 81, 135 S. Ct. 547, 554 (2014). Specifically,

plaintiff is seeking general and special damages for personal injuries, including past

and future medical and other expenses, lost wages, attorneys' fees and expenses of

litigation, punitive damages, and all other damages allowable under Georgia law.

(Compl. ¶¶ 82-91.)


                                        -3-
          Case 1:20-cv-02799-SDG Document 1 Filed 07/02/20 Page 4 of 6




                                           12.

       The undersigned has read this Notice of Removal, and to the best of the

undersigned's knowledge, information, and belief, formed after reasonable inquiry, it

is well-grounded in fact, is warranted by existing law, and is not interposed for any

improper purpose, such as to harass or to cause unnecessary delay or needless increase

in the cost of litigation.

       WHEREFORE, this notice of removal having been filed, said action shall

proceed in the United States District Court for the Northern District of Georgia,

Atlanta Division, and no further proceedings shall be held in said case in the State

Court of Gwinnett County, Georgia.



                             [Signature on following page]




                                         -4-
        Case 1:20-cv-02799-SDG Document 1 Filed 07/02/20 Page 5 of 6




                                          STONE KALFUS LLP

                                          /s/ Dustin S. Sharpes
                                          Matthew P. Stone
                                          Georgia Bar No. 684513
                                          matt.stone@stonekalfus.com
                                          Shawn N. Kalfus
                                          Georgia Bar No. 406227
                                          shawn.kalfus@stonekalfus.com
                                          Dustin S. Sharpes
                                          Georgia Bar No. 522995
                                          dustin.sharpes@stonekalfus.com
                                          Attorneys for Defendants
                                          Carroll Fulmer Logistics Corporation
                                          and Protective Insurance Company
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)




                                    -5-
        Case 1:20-cv-02799-SDG Document 1 Filed 07/02/20 Page 6 of 6




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 2, 2020, I filed the foregoing NOTICE OF

REMOVAL with the Clerk of Court using the CM/ECF system, which will

automatically send e-mail notification of such filing to counsel of record who are

CM/ECF participants and mailed by United States Postal Service, first-class, postage

prepaid, a paper copy of the same document to counsel of record who are non-

CM/ECF participants. Counsel of record is:

                            Michael D. Hoffer, Esq.
                             Hoffer & Webb, LLC
                      3190 Northeast Expressway, Suite 430
                           Chamblee, Georgia 30341


                                             /s/ Dustin S. Sharpes
                                             Dustin S. Sharpes
                                             Georgia Bar No. 522995

STONE KALFUS LLP
One Midtown Plaza
1360 Peachtree Street NE
Suite 1250
Atlanta, GA 30309
(404) 736-2600 (telephone)
(877) 736-2601 (facsimile)




                                       -6-
